Citation Nr: 1111692	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  00-22 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran had active service from February 1953 to February 1955, and from May 1956 to May 1974.  He died in December 1998.  The appellant submitted the claim underlying this appeal on the basis that she is the Veteran's surviving spouse; the claims file does not reflect a formal finding to this effect.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets that another remand is necessary.  A supplemental statement of the case was issued in September 2010.  Subsequently, the appellant submitted additional evidence to the RO in October 2010.  A statement of the case was not issued after receipt of this evidence, and the appellant did not include a waiver of initial consideration of that evidence by the agency of original jurisdiction.  In January 2011, the Board wrote to the appellant and asked if she wanted to waive initial consideration of that evidence by the agency of original jurisdiction.  The Board gave the appellant 45 days to respond.  She did not respond.  Because there is no waiver, the Board must remand to allow the agency of original jurisdiction to review the additional evidence, as it is relevant to the appeal.  38 C.F.R. § 20.1304(c) (2010).

The Board will request other evidence that was sought in the September 2008 remand and other evidence that the appellant alleged she had submitted but is not contained in the claims file.  For example, in a July 2008 letter, the appellant stated, "I am enclosing a statement from [the Veteran's] daughter outlining the threats he made regarding committing suicide and why he committed suicide.  The statement from the Veteran's daughter was not attached to the appellant's submission.  The Board requested that the appellant submit the statement in the September 2008 remand.  

When the appellant responded to the request in February 2009, she stated, "I am enclosing a statement from my daughter.  I am sorry that it was not enclosed in my earlier correspondence.  I am also enclosing a statement from other parties knowing about my late husband."  (Italics added.)  The Board notes that the appellant did not submit any attached letters to her February 2009 submission.  Thus, statements from the Veteran's daughter, the appellant's daughter, and the "other parties" were not submitted to VA.

Further, in the September 2008 remand, the Board has informed the appellant she could submit statements from the Veteran's brother with whom the Veteran resided for a period immediately prior to his death.  In her February 2009 response, the appellant stated, "You asked for a statement from my brother.  He is now dead, so I cannot get a statement from him."  (Italics added.)  The Board had asked for a statement from the Veteran's brother-not the appellant's brother.  The appellant will be given another opportunity to submit a statement from the Veteran's brother.

As noted above, the appellant submitted additional evidence in October 2010, which included a statement signed by her and CH.  The appellant should inform VA who CH is and how she would have personal knowledge of the Veteran's state of mind at the time of his death.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be informed that she may submit statements from the Veteran's daughter, her daughter, the Veteran's brother, and the "other parties knowing about my late husband."  She is also asked to inform VA the name of the person who signed the October 2010 statement with her, whose initials are CH.  The appellant should explain what personal knowledge CH has as to the Veteran's state of mind at the time of his death. 

2.  The RO should then review all the evidence of record, including the October 2010 statement submitted by the appellant.  If the benefit sought remains denied, the appellant and her representative, if any, should be issued a supplemental statement of the case (SSOC) which addresses actions taken since the issuance of the last SSOC.  The appellant should be given the opportunity to respond, and the claim should thereafter be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

